NO. 07-04-0404-CR

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                     AT AMARILLO

                                           PANEL B

                                  OCTOBER 13, 2005

                         ______________________________

                      ARTURO MARTINEZ NUNEZ, APPELLANT

                                             V.

                         THE STATE OF TEXAS, APPELLEE
                       _________________________________

              FROM THE 242ND DISTRICT COURT OF HALE COUNTY;

                  NO. B15388-0402; HONORABLE ED SELF, JUDGE
                       _______________________________


Before QUINN, C.J. and CAMPBELL and HANCOCK, JJ.


                               MEMORANDUM OPINION


      Appellant, Arturo Martinez Nunez, appeals from a judgment of conviction for the

offense of aggravated sexual assault and a sentence of confinement in the Institutional

Division of the Texas Department of Criminal Justice of 99 years and a fine of $10,000.00.

Overruling appellant’s issue, we affirm.


      Appellant’s sole issue on appeal is that the trial court erred in denying appellant’s

challenges for cause to 26 members of the jury panel. The appellant concedes that the
evidence was sufficient to sustain the verdict. Therefore, only the facts relevant to the

issue will be recited.


       Prior to announcements for trial, appellant filed his application for community

supervision. After pretrial matters were concluded, the jury panel of 47 members were

brought into court and voir dire was commenced. Much of appellant’s voir dire was spent

explaining the full range of punishment for the offense, including community supervision.

Appellant asked each jury panel member if they could consider probation as part of the

punishment in a sex-related offense. Twenty-seven of the panelists said, in one form or

another, that they could never consider community supervision as a possible punishment

in a sex-related offense. Of the 27 panelists so answering, appellant challenged 26 for

cause stating that they were disqualified because they could not consider the full range of

punishment. The trial court denied the challenges. Subsequently, appellant requested 26

additional peremptory challenges, which the trial court denied. Finally, appellant asked for

any number of additional peremptory challenges up to 26. This request was also denied

by the trial court. The appellant then exercised his ten statutory peremptory challenges.

Prior to seating the jury, appellant’s attorney requested the trial court bring the challenged

panel members before the bench to discuss qualification issues. The trial court denied the

request and the names of the jurors were called from the list and they were seated, sworn

and instructed.


       Following a verdict of guilty and punishment assessed by the same jury, appellant

appeals contending that the trial court abused its discretion in seating objectionable jurors

after he had properly challenged them for cause.

                                              2
       To preserve error when a trial court erroneously denies a challenge for cause, an

appellant must: (1) assert a clear and specific challenge for cause; (2) use a peremptory

strike on the complained of prospective juror; (3) exhaust his peremptory strikes; (4)

request additional peremptory strikes; (5) identify an objectionable juror; and (6) claim that

he would have struck the objectionable juror with a peremptory strike if he had one to use.

Allen v. State, 108 S.W.3d 281, 282 (Tex.Crim.App. 2003), cert. denied, 540 U.S. 1185,

124 S. Ct. 1405, 158 L. Ed. 2d 90 (2004). Appellant contends that eight objectionable jurors

served on the jury. However, the record reflects that appellant never identified the

objectionable jurors nor claimed that he would have used a peremptory challenge against

them. Absent these requirements to preserve error, there is nothing for this court to

review. Id. at 283.


       Appellant’s sole issue is overruled and the judgment of the trial court is affirmed.




                                           Mackey K. Hancock
                                               Justice


Do not publish.




                                              3